Case 1:19-cv-10562 Document3 Filed 11/14/19 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

 

Securities and Exchange Commission )
Plaintiff )
v. ) Case No. 19-cv-10562
Jerry Li, )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

plaintiff Securities and Exchange Commission

Date: 11/14/2019 fut ALi~

Attorney's signature

Jack Kaufman
Printed name and bar number

Securities and Exchange Commission
200 Vesey Street, Suite 400
New York, N.Y. 10281

 

Address

KaufmanJa@SEC.Gov

E-mail address

(212) 336-0106

Telephone number

(212) 336-1350
FAX number
